
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 5788
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 29, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 103 Center Street West in Eatonville,
		  Washington, as the National Park Ranger Margaret Anderson Post
		  Office.
	
	
		1.National Park Ranger Margaret
			 Anderson Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 103 Center Street West in Eatonville, Washington, shall be
			 known and designated as the National Park Ranger Margaret Anderson Post
			 Office.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the National Park Ranger Margaret Anderson Post
			 Office.
			
	
		
			Passed the House of
			 Representatives November 28, 2012.
			Karen L. Haas,
			Clerk
		
	
